Title: From George Washington to Robert Morris, 3 December 1795
From: Washington, George
To: Morris, Robert


          
            Dear Sir,
            Phila. 3d Decr 1795
          
          I can add nothing, in support of the extract on the other side, that was not contained in a former letter from me to you; on the same subject. But I would thank you for letting me know what answer I shall return to the Commissioners of the Federal city.
          Their credit, I know, has been stretched to its utmost limits, in order to keep the wheels moving; even in the slow, and unprofitable manner in which they have turned. I am—Dear Sir Your obedt Servt
          
            Go: Washington
          
        